Citation Nr: 0115066	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  99-23 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether the appellant has timely perfected an appeal of a 
December 1996 Department of Veterans Affairs (VA) Regional 
Office (RO) rating decision.


WITNESSES AT HEARING ON APPEAL

Appellant and S.A. 


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The appellant had active duty for training with the Army 
Reserve from November 1974 to August 1975 and subsequent 
reserve/National Guard service.  There is no verification of 
alleged active duty or three alleged tours of duty in the 
Republic of Vietnam.  

In July 1999 the RO determined that the appellant had not 
timely submitted a substantive appeal regarding a December 
1996 rating decision by the RO in Seattle, Washington.  The 
appellant has perfected an appeal of the July 1999 
determination.

At a Board hearing in February 2000, some testimony on the 
merits of the service connection claims was taken and 
additional evidence was submitted.  Although the RO's initial 
consideration of the evidence was waived, it is referred to 
the RO's attention for consideration as to whether it is new 
and material evidence for reopening any of the claims.  


FINDINGS OF FACT

1.  The appellant has been notified of the statutory 
requirement that a substantive appeal be timely filed and has 
been given the opportunity to submit evidence and argument in 
support of his appeal.

2.  In a December 1996 rating decision the RO denied 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), the residuals of a gunshot wound to the left 
knee, and a heart condition.

3.  The appellant's representative was notified of the 
December 1996 decision on December 30, 1996, and submitted a 
valid notice of disagreement in January 1997 regarding the 
denial of service connection for PTSD and the left knee 
injury.

4.  The RO issued a statement of the case regarding those 
issues to the appellant's latest address of record on June 
23, 1997, but neither the appellant or his representative 
submitted a substantive appeal on or before December 30, 
1997, nor did they request an extension of the time period in 
which to submit a substantive appeal.


CONCLUSION OF LAW

The appellant did not timely submit a substantive appeal 
regarding the December 1996 rating decision, and that 
decision is final.  38 U.S.C.A. §§ 5104, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.303, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant submitted a claim of entitlement to VA 
compensation benefits for PTSD, the residuals of a gunshot 
wound to the left knee, and a heart condition in December 
1995.  At that time he was represented by the American 
Legion.  In conjunction with that claim he submitted a Report 
of Separation from Active Duty (DD Form 214) showing that he 
served on active duty for training as a medical specialist 
from November 1974 to August 1975 while a member of the Army 
Reserve.  The document indicates that he had no prior active 
service, six months of prior inactive service, and no foreign 
or sea service.

In conjunction with that claim the RO obtained medical 
records from Dennis Kearns, M.D., and William Stifter, M.D., 
showing that the appellant exhibited the symptoms of heart 
disease in February 1991.  A heart catheterization in March 
1991 resulted in a diagnosis of coronary artery disease.  He 
had a myocardial infarction in June 1995, which was detected 
by diagnostic testing, following which he underwent a four-
vessel coronary artery bypass procedure.  The hospital 
summary indicates that on the day following the surgery he 
was awake, alert, and neurologically intact.  He had a very 
smooth post-operative course and was discharged to home four 
days after the surgery without any problems.  The medical 
records make no reference to any complications resulting from 
the myocardial infarction or the surgery, including any 
oxygen deprivation or other trauma, or any type of cognitive 
impairment.

The RO also requested from the service department 
verification of the appellant's claimed active service from 
1970 to 1974, and also asked the appellant to submit 
documentation of the claimed service.  The National Personnel 
Records Center (NPRC) provided copies of his service 
personnel records, which document his service in the Army 
Reserve and the National Guard and his active duty for 
training from November 1974 to August 1975.  The records do 
not document any active duty, any foreign service, or any 
medals or citations indicative of service in the Republic of 
Vietnam.  In August 1996 the NPRC reported that the appellant 
served in the Army Reserve from May 1974 to December 1976, 
and that he had active duty for training from November 1974 
to August 1975.  The NPRC was not able to verify any periods 
of active Army service.  

In an October 1996 report the appellant's counselor at the 
Vietnam Veterans of America Service Center indicated that she 
had found out that the appellant had been stationed at the 
Pentagon and with Special Forces Pathfinders at Cam Ranh Bay 
in Vietnam.  She stated that the appellant had received three 
Purple Hearts, "silver medals," "bronze medals," and a 
National Defense Medal.  His counselor was apparently 
assisting him in obtaining verification of active service.

In November 1996 the RO asked the appellant to submit any 
service medical records in his possession.  The written 
request for that evidence was sent to the address shown on 
his December 1995 application, which was the latest address 
of record.  That notice was not returned by the United States 
Postal Service.




In a December 1996 rating decision the RO in Seattle, 
Washington, denied entitlement to service connection for 
PTSD, the residuals of a gunshot wound to the left knee, and 
a heart condition.  The RO determined that the claims for 
service connection were not well grounded because the service 
department verified that the appellant had no service in 
Vietnam, where he allegedly incurred a gunshot wound to the 
left knee and multiple combat-related stressors, and because 
his heart condition had its onset in 1991, not while on 
active duty.

The RO notified the appellant and his representative of the 
December 1996 decision in a letter dated December 30, 1996.  
The letter was sent to the appellant's latest address of 
record, which was the address he reported on his December 
1995 application.  The notice to the appellant was returned 
by the Postal Service marked "Not Deliverable as Addressed--
Unable to Forward," and was post-marked January 7, 1997.  An 
annotation on the returned envelope indicates that the RO 
searched for a better address, but was unable to locate a 
more complete or current address for the appellant.

A VA hospital summary shows that the appellant was 
hospitalized from November 26, 1996, to December 20, 1996, 
for the treatment of PTSD and depression.  During the 
hospitalization he reported having sustained at least 
20 minutes of anoxia as the result of a June 1995 myocardial 
infarction, with resulting cognitive deficits related to loss 
of long and short-term memory, vocabulary, and mathematics 
skills.  He entered a facility for homeless veterans at 
Retsil, Washington, in November 1996, attended weekly VA 
outpatient treatment for PTSD, and received counseling from 
the social worker at the veterans' home.  He underwent a 
psychological evaluation while hospitalized, which resulted 
in the conclusion that he showed significant deficits in 
basic academic skills, concentration, and memory, likely 
related to the purported anoxic episode.

In January 1997 the appellant's representative, the American 
Legion, informed the RO that the appellant had reported a new 
address, a post office box in Retsil, Washington, and that he 
was filing a notice of disagreement with "a rating of 1-8-97 
concerning PTSD," in that he had a scar on his left knee 
showing that he had been wounded.  The representative also 
indicated that his service medical records, which the RO had 
not been able to locate, could be at Camp Murray, Washington, 
because the appellant had retired from the Washington 
National Guard.  In April 1997 the representative asked to 
review the claims file because the appellant had reported not 
having received a copy of the "97/01" rating decision.  She 
asked that a copy of the rating decision be sent to the 
appellant, but the claims file has not been annotated to show 
whether it was sent.

In May 1997 the NPRC reported that the appellant's only 
active duty consisted of active duty for training from 
November 1974 to August 1975 and from June 11 to 26, 1977.  
The NPRC was not able to verify any active service from 1970 
to 1973.

In June 1997 the RO sent a letter to the appellant 
acknowledging receipt of his January 1997 notice of 
disagreement.  In that letter the RO informed the appellant 
that a statement of the case would be issued in the near 
future, and asked him to submit the dates and assignments of 
his service in the National Guard and his claimed active duty 
from 1970 to 1973 so that the appropriate records could be 
obtained.  The June 1997 letter was sent to the post office 
box in Retsil, Washington, and was not returned by the Postal 
Service.

The RO issued a statement of the case to the appellant on 
June 23, 1997.  The statement of the case was also sent to 
the post office box in Retsil, Washington, and was not 
returned.  A copy of the statement of the case was also 
provided to the American Legion.

In a statement dated in October 1998, and received at the 
Board in February 1999, the appellant indicated that he was 
appealing the June 1997 decision regarding the denial of 
service connection for PTSD, a gunshot wound to the left 
knee, and a cardiac disorder with loss of cognitive 
abilities.  He stated that he had just found 




assistance in appealing the decision and that he had just 
been notified of the denial, and he asked for an extension of 
the time period in which to file the appeal.  He asserted 
that his cognitive impairment prevented him from completing 
the forms previously, and that the American Legion had not 
properly represented him.  He enclosed additional medical 
evidence, a statement from an individual, G.J., with whom he 
allegedly served in Vietnam, and a copy of the June 1997 
statement of the case.  He stated that while serving in 
Vietnam he was a member of Special Forces Green Berets Recon 
Pathfinders and also provided information regarding the 
various units with which he served.  G.J. submitted with his 
letter a photocopy of a page from a magazine article that 
includes a photograph purportedly of the appellant with his 
unit in Vietnam.  The Board forwarded those documents to the 
RO for appropriate action.  The appellant's claims file was 
transferred from the RO in Seattle, Washington, to the RO in 
Baltimore, Maryland, in June 1999.

The medical evidence included the report of a May 1997 
psychological evaluation, apparently conducted in conjunction 
with his claim for Social Security disability benefits.  The 
examiner indicated that the appellant had driven himself to 
the appointment, and that he received weekly psychiatric 
treatment from the VA medical center (MC) in Seattle.  He 
lived at the Retsil Veterans' Home, where he received social 
work services.  He reported having earned a masters of 
science degree in medical science, but prior to his cardiac 
surgery in 1995 he operated an automobile body shop.  He also 
reported having served three tours in Vietnam from 1970 to 
1974, and having retired from the National Guard in 1994.  

In the July 1999 determination the RO informed the appellant 
that the appeals period following the December 1996 rating 
decision had expired in December 1997, and that the documents 
and statements submitted to the Board in February 1999, and 
received at the RO in March 1999, could not constitute a 
timely appeal of that decision.  They also informed him that 
he could reopen his claim at any time by submitting new and 
material evidence.

In a letter to his United States Senator, which the RO 
apparently received in August 1999, the appellant expressed 
disagreement with the RO's determination that his appeal was 
not timely filed.  He indicated that his cognitive impairment 
had prevented him from timely prosecuting his appeal.  In his 
November 1999 substantive appeal he stated that he had not 
received notice of the denial, that his representative had 
not assisted him in obtaining the necessary evidence, and 
that his cognitive problems had prevented him from 
understanding the "process."

The appellant and a woman (S.A.) who identified herself as 
the appellant's spouse provided testimony before the Board in 
February 2001.  S.A. testified that the appellant had 
received notice of the claim denied in 1996, but that when he 
contacted the RO he asked to speak to an individual whose 
name was on a letter he had received in February 1996, and he 
found out later that that individual was deceased.  She 
stated that he kept going to the RO and asking for this 
person, and was only told that the person was not available; 
no one at the RO told him that the person had died and he 
needed to speak with someone else.  She later indicated that 
it was the appellant's representative at the American Legion 
who was deceased, and that the representative who had signed 
the January 1997 notice of disagreement was his "new" 
representative.  

The appellant later stated that he had not received notice of 
the denial in December 1996, and that his representative had 
submitted the notice of disagreement without his knowledge.  
He denied having received the letter sent to him in June 
1997, or the statement of the case, because he no longer 
resided at the veterans' home in Retsil, Washington.  He 
stated that he had informed his representative of his change 
of address, which the representative reported to VA in 
January 1997.  He denied having received notice of the 
December 1996 decision until he contacted the RO in Baltimore 
in October 1998.  He also stated that he had gone to Fort 
Lewis, Washington, and obtained the necessary evidence prior 
to moving from Washington to Maryland in February 1998.  He 
submitted this evidence to the RO in Baltimore in October 
1998, at which time they told him that he could ask that his 
claim be reopened or submit the evidence to the Board and 
request an extension of the time period for filing his 
appeal.

Duty to Notify and Assist

The Board notes that the statute pertaining to VA's duty to 
assist a claimant in developing the evidence in support of a 
claim was recently revised.  In accordance with the revised 
statute, VA has a duty to notify the claimant of the evidence 
needed to substantiate his claim.  As part of that notice VA 
shall notify the claimant of what evidence will be obtained 
by VA, and what evidence the claimant must provide.  VA also 
has a duty to assist the claimant in obtaining such evidence 
if a reasonable possibility exists that the assistance would 
aid in substantiating the claim.  

The duty to assist also includes making reasonable efforts to 
obtain relevant records designated by the claimant, to notify 
the claimant of records that could not be obtained, and to 
explain any additional effort in obtaining the relevant 
records.  The efforts to obtain records from a Federal 
department or agency will continue until the records are 
obtained, unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(VCAA) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  

In the July 1999 notice and October 1999 statement of the 
case the RO informed the appellant as to the factual and 
legal basis for the determination that a substantive appeal 
had not been timely filed.  The appellant has been given the 
opportunity to submit evidence and argument in response to 
that notice, and has done so.  The appellant has not alluded 
to any other evidence that is relevant to his appeal, nor is 
the Board aware of any such evidence.  As will be shown 
below, the resolution of his appeal is based, as a matter of 
law, on the documents received by the RO prior to the 
expiration of the applicable appeals period.  The Board 
finds, therefore, that VA has no further duty to notify the 
appellant of the evidence required to substantiate his appeal 
or to assist him in developing evidence.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1991) (strict adherence to procedural 
rules is not required if no benefit would flow to the 
appellant).  
Analysis

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  The decision does not become 
final, however, unless the claimant is notified of the 
decision.  38 U.S.C.A. § 5104(a); Hauck v. Brown, 6 Vet. App. 
518 (1994); 38 C.F.R. § 3.103(a).  Although the appellant is 
presumed to have received a notice sent by the RO, that 
presumption does not apply if the notice is not sent to his 
latest address 
of record or if the notice is returned by the Postal Service.  
See Schoolman v. West, 
12 Vet. App. 307 (1999) (the presumption of regularity does 
not apply to establish that the appellant received notice of 
a decision if the notice is not sent to the latest address of 
record); see also Jones v. West, 12 Vet. App. 98 (1998) (the 
presumption of regularity does not apply if the Postal 
Service returns the notice).

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal filed after a statement of 
the case is furnished to the appellant.  The notice of 
disagreement must be filed within one year from the date of 
mailing of the notice of the determination.  The substantive 
appeal must be filed within 60 days from the date the 
statement of the case is mailed, or within the remainder of 
the one year period from the date of mailing of the notice of 
determination, whichever occurs later.  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the case.  38 U.S.C.A. § 7105; see 
Roy v. Brown, 5 Vet. App. 554 (1993); 38 C.F.R. §§ 20.200, 
20.302.

The appellant and his representative were notified of the 
December 1996 denial of service connection on December 30, 
1996.  Because the notice sent to the appellant was returned 
by the Postal Service, the presumption that received the 
notice does not apply.  Jones, 12 Vet. App. at 98.  The 
appellant's representative did, however, receive notice of 
the decision, and submitted a notice of disagreement on his 
behalf in January 1997.  

The RO issued a statement of the case to the appellant and 
his representative on June 23, 1997.  Although the appellant 
has asserted that he did not receive the statement of the 
case, the document was sent to his latest address of record 
and was not returned by the Postal Service.  Thus, he is 
presumed to have received the document.  His assertions that 
he did not receive the document are not sufficient to 
overcome that presumption.  Schoolman v. West, 12 Vet. App. 
307.

The appellant reported that he was no longer at the veterans' 
home in Retsil, Washington, when the statement of the case 
was issued to that address.  He has a duty, however, to 
apprise VA as to his whereabouts.  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).  The record at that time did not 
include any other address to which the statement of the case 
could have been sent.  Woods v. Gober, 14 Vet. App. 214 
(2000).  If he notified his representative as to a change of 
address and the representative failed to notify VA, he should 
look to the representative, not VA, for relief.  Townsend v. 
Brown, 9 Vet. App. 258 (1996).  For these reasons the Board 
finds that the appellant is presumed to have received the 
June 1997 statement of the case, and that that presumption 
has not been rebutted.

Based on the December 30, 1996, date of the notice of 
decision, the appellant had until December 30, 1997, to 
submit a substantive appeal.  Assuming, for the sake of 
argument, that the representative's receipt of the December 
1996 notice was not sufficient to begin the one-year period 
in which the appellant could appeal the decision, that period 
would have commenced when he was notified of the decision in 
the June 1997 statement of the case.  The one-year period for 
appealing the decision would, therefore, have expired in June 
1998.  He did not submit any document that could be construed 
as a substantive appeal until early 1999.  

Although the one-year appeals period can be extended for good 
cause, a request for an extension must be submitted prior to 
the expiration of the appeals period.  Roy, 5 Vet. App. 
at 554; 38 C.F.R. § 20.303.  The appellant did not request 
extension of the appeals period prior to December 30, 1997, 
or June 23, 1998.




The appellant contends that the appeals period should be 
extended because his cognitive impairment prevented him from 
properly prosecuting his appeal.  He has not been found to be 
incompetent by VA or a court.  38 C.F.R. § 20.301.  He was 
represented by a veterans' service organization throughout 
the time period involved and the evidence in the claims file 
shows that he was in contact with his representative at least 
in January and April 1997.  For part of the period he was 
living in a veterans' home operated by the State of 
Washington and receiving social work services from a state 
veterans' agency.  He also had regular contacts with the 
VAMC.  In other words, there were numerous individuals 
available to assist him with his appeal.

The time period for appealing a decision can be extended 
based on the doctrine of equitable tolling if the appellant 
relied, to his detriment, on advice or information provided 
by VA.  Santoro v. West, 13 Vet. App. 516 (2000).  He 
reported that he contacted VA on numerous occasions and asked 
to speak to an individual who was then deceased, and no one 
at VA instructed him to speak with another individual.  
Assuming that the appellant did go to the RO and asked to 
speak with a deceased employee, it is not plausible that RO 
personnel repeatedly would have failed to direct him to 
someone else.  In any event, the appellant has not alluded to 
any misinformation or misdirection by VA that prevented him 
from timely appealing the decision.  There is no other basis 
for extending the time period for perfecting his appeal.  The 
Board finds, therefore, that the appellant failed to timely 
perfect an appeal of the December 1996 decision, and that the 
December 1996 denial of service connection for PTSD, the 
residuals of a gunshot wound to the left knee, and a heart 
condition is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Although not reaching the merits of the service connection 
claims, the Board nevertheless notes that, in regard to the 
appellant's allegations of not only having served on active 
duty but also having had three tours of duty in Vietnam, 
there is a complete lack of any official substantiation of 
such service and it is not plausible.



ORDER

The appeal of the December 1996 rating decision is dismissed.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

